Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pote on 05/05/2022.

The application has been amended as follows: 

1.	A system for framing structures comprising:
a plurality of hexahedral hubs, each having a plurality of faces, wherein at least two faces of the hub include an integral, rectilinear projection and flange structure;
a plurality of elongated structural members; and
a plurality of interface connectors including: a first side formed to slidably mate with a face of the hub and an associated rectilinear projection, and a second side configured to removably attach to one or more of the elongated structural members via a connection component extending through the interface connector;
wherein the first side of each interface connector[[s]] includes an opening configured to slidably accept a rectilinear projection via substantially parallel sides such that the flange structure is substantially encompassed by the interface connector.

4.	The system for framing structures of Claim 1, wherein the interface connector incorporates an aperture, allowing for elements to pass through the interface connector and into framing members and other bodies. 

5.	The system for framing structures of Claim 1, wherein a connector selected from the plurality of interface connectors, structural member, or other body attached via the interface connector is removable from a hub without moving the hub.

6.	The system for framing structures of Claim 1, wherein the interface connector includes a rectangular-shaped opening that prevents the connector from rotating with respect to the flange structure

7.	A building system comprising:
a plurality of hexahedral hubs, each having a plurality of faces, wherein at least two faces of the hub include a removably attached rectilinear projection and flange structure;
a plurality of elongated structural members; and
a plurality of interface connectors having a first side formed to slidably mate with a face of the hub and an associated projection, and a second side configured to removably attach to one or more of the elongated structural members via a connection component extending through the interface connector;
wherein the first side of the interface connectors includes an opening configured to slidably accept the rectilinear projection via substantially parallel sides such that the flange structure is substantially encompassed by the interface connector.

10.	The system of Claim 7, wherein the connector is formed to mate with the flange[[d]] structure, wherein the flange[[d]] structure is configured to be attached to substantially flat surfaces other than the hub’s faces.

11.	A system for framing structures comprising:
a non-solid hub having six sides, comprising attachment points on all six sides to define the planes of a hexahedron;
a shaft that bisects a central axis of the hub;
a rectilinear flange[[d]] structure 
a plurality of removable interface connectors formed to slidably mate with the flange[[d]] structureremovably attach to elongated structural members via a connection component extending through the interface connector;
wherein the first side of the interface connectors includes an opening configured to slidably accept the rectilinear projection via substantially parallel sides such that the flange structure is substantially encompassed by the interface connector.

15.	The system for framing structures of Claim 11, wherein an interface connector, structural member, or other body attached via the interface connector is mountable and removable from a hub without removing the hub from a structure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art alone or in obvious combination discloses applicant’s invention as claimed. While each component of the claim can be found in different prior arts, there is absent motivation without impermissible hindsight to combine each individual element to arrive at applicant’s claimed invention. For example, US2015/0377414 discloses elongated structural members 10 with a hexahedral hub 14 and an interface connector 12. However, the manner in which components 10, 12, and 14 connect is markedly different and modification to the contrary would materially alter the intended manner in which the components operate together. US2008/0280521 discloses a hexahedral hub with flanged projections that is encompassed by a recess of an adjacent interface connector, but does not disclose the interface connector connected to an elongate structural member via a connection component extending through the interface connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633